Maxwell, J.
James N. Hall filed his bill, and sued out an attachment in equity, under the 11th section of chapter 151, Code of Virginia, page 648, to recover a debt which he claimed to be due him from William Bittenhouse, an alleged non resident of the State.
The bill alleges that Bittenhouse was indebted to the complainant a certain sum named in the bill, and alleges that The Chilicothe Oil Company was garnisheed, as being indebted to Bittenhouse, but the said company was not made a party defendant to the bill. Such proceedings were had in the cause as that a decree was rendered in favor of the complainant, against Bittenhouse, for 710 dollars and 12 cents, with interest and costs. And it was further ordered in the same decree that the complainant recover the same from The Chilicothe Oil Company, and that he have execution therefor, which execution afterwards issued, and was levied by the sheriff on the property of the said company. After the execution was so levied, The Chilicothe Oil Company obtained an injunction to restrain and perpetually enjoin the said sheriff from selling under the same, and praying that the said decree might be reviewed, and so much of it set aside as applies to the said company. When the cause was heard, a decree was rendered affirming the decree rendered in the case of Hall v. Rittenhouse, and dissolving the injunction and dismissing the bill in this cause; and this is the decree appealed from.
Several causes of error are assigned, but it is unnecessary to consider any of them except the one which suggests that *706it was irregular to render a decree against the appellant in the case of Hall v. Rittenhouse, when it was not a party to said suit. It would be useless to waste time to attempt an argument, or to cite authority to prove that a decree rendered in a suit in chancery against a party not before the court, is a nullity.
The decree complained of will therefore have to be reversed, with costs to the appellant; and this court should enter a decree reinstating the injunction, and set aside the decree in the case of Hall v. Rittenhouse, so far as it is against the appellant, and perpetually enjoin all further proceedings, on any execution sued out against the appellant on the said decree.
The other judges concurred.
Judgment aeeirmed.